Case 3:19-cv-10170-BRM-LHG Document 248 Filed 11/16/20 Page 1 of 5 PageID: 12059




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                            Civil Action No.: 19-10170

                         Plaintiffs,

                    v.

  UNITED THERAPEUTICS CORP., et ano.,

                         Defendants.                    OPINION AND ORDER OF THE
                                                       SPECIAL DISCOVERY MASTER
  ______________________________________
                                                    REGARDING DEFENDANT’S REQUEST
  This document relates to:                           SEEKING COPIES OF PLAINTIFF’S
                                                        EXCLUSIVITY AGREEMENTS
                ECF No. 209                          PERTAINING TO MEDICAL DEVICES




  LINARES, J.

          This matter comes before the Special Master by way of Joint Letter (ECF No. 209 (“Joint

  Letter”)), which was submitted to Hon. Lois H. Goodman, U.S.M.J. on July 17, 2020. The

  Special Master has reviewed the submission and the relevant controlling law. For the reasons set

  forth below, the Special Master hereby GRANTS IN PART and DENIES IN PART the

  discovery request set forth by Defendant United Therapeutics in the Joint Letter.

                           I. INTRODUCTION & PARTY ARGUMENTS

          The Special Master presumes that the parties are familiar with the facts surrounding the

  underlying action and claims. Accordingly, the Special Master will only recite the relevant

  procedural and factual background necessary to dispose of the dispute at hand.




  ME1 34975825v.2
Case 3:19-cv-10170-BRM-LHG Document 248 Filed 11/16/20 Page 2 of 5 PageID: 12060




            Defendant United Therapeutics Corporation (“Defendant”) seeks copies of contracts

  and/or agreements Plaintiff Sandoz, Inc. (“Plaintiff”) has entered into relating to medical devices.

  (Joint Letter at 1). Specifically, Defendant seeks copies of agreements that create exclusive

  relationships between Plaintiff and medical device companies. (Id.). According to Defendant,

  these contracts are relevant to the underlying dispute because said information will assist

  Defendant in rebutting Plaintiff’s assertion that Defendant’s own contracts with Defendant

  Smiths Medical ASD, Inc. 1 were unreasonable and anti-competitive. (Id.). In making this

  argument, Defendant points to Third Circuit law which indicates that exclusivity agreements

  which shed light on industry standards may be discoverable in certain circumstances. (Id. at 2

  (quoting and citing Race Tires Am., Inc. v. Hoosier Racing Tire Corp, 614 F.3d 57, 76 (3d Cir.

  2010)).

            On the other hand, Plaintiff asserts that Defendant’s request violates Rule 26 of the

  Federal Rules of Civil Procedure because the request is disproportionate to the needs of this case

  and not relevant to the claims and defenses of the matter sub judice. (Id. at 6). According to

  Plaintiff, “Defendant[] ask[s] that [Plaintiff] be ordered to produce documents about unrelated

  medical devices for the use with unrelated drug products in different competitive contexts.” (Id.).

            Despite the fact that Plaintiff has resisted Defendant’s demand, Plaintiff has agreed to

  produce some responsive items. (Id. at 10). Specifically, Plaintiff has agreed to produce any

  “non-privileged, responsive communications and documents relating to obtaining exclusivity or

  potential exclusivity for pumps, cartridges, or delivery systems for use in administering generic

  injected treprostinil.” (Id. (quoting Plaintiff’s Response and Objections to Defendant’s First

  1
    The Special Master notes that he received a communication from Defendant Smiths on November 10, 2020 which
  indicates that Defendant Smiths has executed a binding Term Sheet settling Plaintiff’s claims against it. As such,
  Defendant Smiths is only referred to here for purposes of clarity and not as an active participant in the action.
  Additionally, the dispute outlined herein does not relate to Defendant Smith, as it is strictly between Plaintiff and
  Defendant United.

                                                           2
  ME1 34975825v.2
Case 3:19-cv-10170-BRM-LHG Document 248 Filed 11/16/20 Page 3 of 5 PageID: 12061




  Request for Production) (emphasis added)). In other words, Plaintiff believes it should not be

  required to produce the demanded contracts because those demanded contracts are not directly

  related to the specific drug and delivery method at the heart of the underlying dispute, and only

  should be required to produce documents relating to exclusivity contracts concerning the specific

  drug that is the subject of this action.

                                             II. DISCUSSION

          The Special Master finds that both parties have advanced compelling arguments. Indeed,

  as Defendant has outlined, Third Circuit law does permit discovery that will shed light on

  industry standards and practices, as well as a party’s understanding of those standards and

  practices. See Race Tires A, 614 F.3d at 76. Furthermore, a party’s own contracts can provide

  insight regarding industry standards, and whether an adverse party’s contract and/or conduct falls

  within the parameters of the industry standard. See ZF Meritor, LLC v. Eaton Corp., 696 F.3d

  254, 272 (3d Cir. 2012).

          However, as Plaintiff has highlighted, the right to this discovery is not unfettered. As

  noted, Rule 26 provides a responding party with various protections from overly broad or

  abusive discovery demands. See Fed. R. Civ. P. 26. Under the Rule, a demand may not be

  cumulative, irrelevant to the resolution of the dispute, or disproportionate to the needs of the case.

  Id. As such, the Special Master must balance the needs of the demanding party with the burden

  the discovery demand places on the responding party.

          Here, the Special Master has determined that Defendant is entitled to receive some

  discovery pertaining to Plaintiff’s own exclusive medical device contracts. As a matter of fact,

  Plaintiff has offered to provide some information regarding these exclusive contracts but would

  like to limit its response to contracts that only relate to treprostinil; the drug that is at the center



                                                     3
  ME1 34975825v.2
Case 3:19-cv-10170-BRM-LHG Document 248 Filed 11/16/20 Page 4 of 5 PageID: 12062




  of the underlying dispute. The Special Master finds this proposal to be too narrow. On the other

  hand, Defendant’s demand for all exclusive contracts between Plaintiff and medical device

  companies is too broad and may be violative of Rule 26. As such, the Special Master finds that

  the ideal balance would be a combination of both parties’ positions.

            Accordingly, the Special Master orders that Plaintiff shall provide limited responses to

  Defendant’s demand for exclusivity contracts. Plaintiff’s response shall be limited to any and all

  “non-privileged, responsive communications and documents relating to obtaining exclusivity or

  potential exclusivity for pump, cartridges, or delivery systems for administering” any drug

  subcutaneously. The Special Master believes that this approach reflects a fair middle ground

  between the two extremes proposed by the parties. This will assure that Defendant receives the

  necessary discovery while also assuring that Plaintiff is not unduly burdened by having to

  respond to an expansive discovery demand.

                                      III. CONCLUSION & ORDER

            For the foregoing reasons, it is on this 16th day of November 2020,

            ORDERED that Defendant United Therapeutics Corporation’s discovery request

  contained in the parties joint July 17, 2020 letter (ECF No. 209) is hereby GRANTED IN

  PART and DENIED IN PART; it is further

            ORDERED that Plaintiff shall produce any and all “non-privileged, responsive

  communications and documents relating to obtaining exclusivity or potential exclusivity for

  pump, cartridges, or delivery systems for administering” any drug subcutaneously; and it is

  further

            ORDERED that Plaintiff shall make said production within twenty (20) days of this

  Order.



                                                    4
  ME1 34975825v.2
Case 3:19-cv-10170-BRM-LHG Document 248 Filed 11/16/20 Page 5 of 5 PageID: 12063




          SO ORDERED.

                                     _/s/ Jose L. Linares________________________

                                     Hon. Jose L. Linares, U.S.D.J. (Ret.)



  Date: November 16, 2020




                                        5
  ME1 34975825v.2
